      Case 6:20-cv-00473-ADA Document 71-1 Filed 02/05/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No. 6:20-cv-00473-ADA

           Plaintiff,
                                          JURY TRIAL DEMANDED
     v.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

           Defendants.



   DECLARATION OF BRIAN A. ROSENTHAL IN SUPPORT OF DEFENDANTS’
         NOTICE OF SUPPLEMENTAL EVIDENCE IN SUPPORT OF
      OPPOSED MOTION FOR INTRA-DISTRICT TRANSFER OF VENUE
     TO THE AUSTIN DIVISION OF THE WESTERN DISTRICT OF TEXAS
         Case 6:20-cv-00473-ADA Document 71-1 Filed 02/05/21 Page 2 of 2




I, Brian A. Rosenthal, declare as follows:

        1.     I am an attorney permitted to practice law before this Court pro hac vice and am

licensed to practice law in New York and the District of Columbia. I am a partner with the law

firm of Gibson, Dunn & Crutcher LLP and counsel of record for Defendants Dell Technologies

Inc., Dell Inc., and EMC Corporation in the above-captioned action. I have personal knowledge

and/or am directly informed of the matters stated below and, if called, would testify to them under

oath.

        2.     Attached hereto as Exhibit 28 is a true and correct copy of WSOU Investments,

LLC d/b/a Brazos Licensing and Development’s Opposition Brief to Xilinx, Inc.’s Motion to

Transfer Venue Pursuant to 28 U.S.C. § 1404, which was filed as Docket Number 23 in Case No.

1:20-cv-01228-CFC (D. Del.), on January 20, 2021.

        3.     Attached hereto as Exhibit 29 is a true and correct copy of the Declaration of Stuart

A. Shanus in Support of Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development’s Opposition to Xilinx, Inc.’s Motion to Transfer Venue Pursuant to 28 U.S.C. §

1404, which was filed as Docket Number 24 in Case No. 1:20-cv-01228-CFC (D. Del.), on January

20, 2021.

        I declare under penalty of perjury that the foregoing is true and correct.

Dated: February 5, 2021
                                               /s/ Brian A. Rosenthal___
                                               Brian A. Rosenthal




                                                  1
